Citation Nr: 1637279	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected tension headaches, lumbosacral spine disability, and cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army Reserve from January 1984 to June 1984 and from January 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was remanded for further evidentiary development in June 2008 and November 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection on a secondary basis for depression.  For the following reasons, the Board finds another remand is in order.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In July 2006, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with an adjustment disorder with mixed features.  The examiner opined the Veteran's condition was not caused by or a result of the Veteran's service-connected condition, as his psychiatric symptoms started two years after his back condition.

In August 2007, the Veteran's private treating physician determined the Veteran suffered from constant depression, illustrated by irritability, insomnia, poor concentration, low tolerance, isolation, suicidal ideations, and death wishes.  The provider opined the Veteran's depression was, beyond any reasonable doubt, due and directly related to the Veteran's service-connected conditions.

In March 2009, the Veteran underwent a C&P examination in which he was diagnosed with a mild anxiety condition, but not a depressive disorder in conformance with the DSM-IV.  The examiner opined that the Veteran's condition was not secondary to, aggravated by, related to, or caused by his service-connected conditions.  The examiner proffered no explanation for her conclusion.

In February 2011, the March 2009 C&P examiner provided an addendum to her previous opinion in which she again opined the Veteran's condition was not related to his service-connected conditions as there was no evidence of psychiatric symptoms prior to service, in service, or in the year following discharge.  When the Veteran sought treatment in 2004, it was due to financial and marital stresses.

The Veteran's private treatment provider, in February 2011, submitted a statement in which she declared the Veteran had received psychiatric treatment since 2008.  She stated the Veteran's service-connected cervical pain caused physical and emotional perturbation of the Veteran's personal and social life due to restriction of activities as a result of his conditions.

In October 2012, the Veteran underwent a C&P examination in which the examiner opined the Veteran's anxiety disorder was not caused by, related to, secondary to, or aggravated by his service-connected conditions, as there was no evidence of psychiatric treatment prior to military service, during military service, or in the year following service.  When the Veteran sought treatment in 2004, it was due to financial and marital stresses.

In February 2013, the Veteran submitted a statement in which he contended that the C&P examiner was not taking into consideration the opinions from his private medical providers.

In assessing the evidence, the Board finds inadequate the Veteran's multiple C&P examinations determining the Veteran's mental condition was not secondarily related to his service-connected conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record are both lacking a reasoned analysis and are evidentiary incomplete: an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner never provided a clear, reasoned analysis connecting the data and the conclusion.  And despite the Board remanding this case to the examiner with explicit instructions to discuss the Veteran's treating provider's opinion that the mental condition was due to the service-connected condition, the examiner failed to do so.  In fact, it appears the examiner continues to copy and paste the same conclusion into each exam.

On the other side, the Veteran's two treating providers determined the Veteran's mental condition was due to his service-connected conditions.  The Board, however, finds the Veteran's treating physicians' opinions inadequate.  The physicians merely stated that they believed the Veteran's mental condition was due to his service-connected conditions.  This, however, is merely a conclusory opinion, as the physician did not provide a reasoned analysis for his conclusion.  Moreover, the examiners did not address and discuss the symptoms that they believe connects the Veteran's mental condition with his service-connected conditions.  In fact, instead of a reasoned and dispassionate analysis, it was more as if the examiners made the statement in passing.

In summary, the evidence of record consists of seven inadequate medical opinions, five negative and two positive.  The Board finds a decision cannot be made upon such an incomplete record.  A remand is necessary in order to ensure that there is a complete record upon which to eventually decide this claim so that the Veteran is afforded every possible consideration.

Additionally, the Board notes the October 2012 C&P examiner failed to address the questions the Board directed it to answer in its November 2010 remand.  Thus, as a matter of law, the Veteran must be afforded the right to RO compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).

The Board strongly urges the RO to schedule his C&P examination with a different examiner than the one used for the previous five examinations, and the examiner is strongly encouraged to thoroughly review the Veteran's record, and to discuss the opinions from the Veteran's private treatment providers.  Lastly, the examiner must proffer a well-reasoned and articulated explanation for his or her findings.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examination and opinion by a suitably qualified examiner, other than those utilized previously if possible.  Following a review of the file, the examiner must address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any incident of service?

b)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused by the Veteran's tension headaches, lumbosacral spine disability, and/or cervical spine disability?

c)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated (i.e, permanently worsened) by the Veteran's tension headaches, lumbosacral spine disability, and/or cervical spine disability?

In responding to b) and c), the examiner should address the Veteran's treating physicians' statements dated in August 2007 and February 2011 that the Veteran's mental condition(s) are due to his service-connected conditions (i.e., that the Veteran's service-connected cervical pain caused physical and emotional perturbation of his personal and social life due to restriction of activities as a result of his conditions).

The examiner must provide a complete explanation for his/her opinion.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


